 



Exhibit 10.2

October 19, 2004

Mr. T. Kevin Dunnigan
8155 T&B Blvd.
Memphis, TN 38125

Dear Kevin:

This letter documents the agreement to extend your term as Chairman of the Board
of Thomas & Betts Corporation for an additional year. Therefore, effective as of
September 1, 2004, we hereby amend the Retirement Agreement between Thomas &
Betts Corporation and yourself dated December 2, 2003, to change the termination
date in section 3(a)(i) from “December 31, 2004,” to “December 31, 2005.” All of
the other terms and conditions of the Retirement Agreement shall remain
unaltered.

            Yours truly,


THOMAS & BETTS CORPORATION
      By:   /s/ J. N. Raines         J. N. Raines        V.P. – General Counsel
and Secretary        Agreed:
      /s/ T. Kevin Dunnigan       T. Kevin Dunnigan             

